Exhibit 10.1.13

FIFTH RESTATED 2002 STOCK INCENTIVE PLAN

OF

COSTCO WHOLESALE CORPORATION

1. Purpose of this Plan

The purpose of this Fifth Restated 2002 Stock Incentive Plan of Costco Wholesale
Corporation is to provide a means by which eligible recipients of Stock Awards
may be given an opportunity to benefit from increases in value of the Common
Stock through the granting of the following Stock Awards: Options, and Stock
Units. The Plan has been operated in good faith compliance with Code section
409A and was amended and restated July 21, 2008, to comply with Section 409A,
effective for Awards earned and vested after December 31, 2004.

2. Definitions and Rules of Interpretation

2.1 Definitions. This Plan uses the following defined terms:

(a) “Administrator” means the Board, the Committee, or any officer or employee
of the Company to whom the Board or the Committee delegates authority to
administer this Plan.

(b) “Affiliate” means, in the case of Incentive Stock Options, a “parent” or
“subsidiary” (as each is defined in Section 424 of the Code) of the Company and
in the case of Stock Awards other than Incentive Stock Options, all persons with
whom the Company would be considered a single employer under Section 414(b) or
Section 414(c) of the Code, except that, for purposes of determining whether
there is a controlled group or common control, the language “at least 50
percent” is used instead of “at least 80 percent.”

(c) “Applicable Law” means the legal requirements relating to the administration
of equity compensation plans, including under applicable U.S. state corporate
laws, U.S. federal and applicable state securities laws, other U.S. federal and
state laws, the Code, any stock exchange rules or regulations and the applicable
laws, rules and regulations of any other country or jurisdiction where Awards
are granted under the Plan, as such laws, rules, regulations and requirements
shall be in place from time to time.

(d) “Award” means a grant of an Option or an award of a Stock Unit in accordance
with the terms of this Plan.

(e) “Award Shares” means shares of common stock covered by a Stock Award.

(f) “Board” means the board of directors of the Company.

(g) “Change of Control” is defined in Section 11.4.

(h) “Code” means the Internal Revenue Code of 1986.

(i) “Committee” means a committee composed of Company Directors appointed in
accordance with the Company’s Articles of Incorporation and Bylaws and
Section 4.

(j) “Company” means Costco Wholesale Corporation, a Washington corporation.

(k) “Company Director” means a member of the Board.

(l) “Consultant” means an individual who, or an employee of any entity that,
provides bona fide services to the Company or an Affiliate not in connection
with the offer or sale of securities in a capital-raising transaction, but who
is not an Employee.

(m) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated by a Termination as defined in Section 2.1(qq).

(n) “Covered Employee” has the meaning as determined for purposes of
Section 162(m) of the Code.

(o) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

 

1



--------------------------------------------------------------------------------

(p) “Director” means a member of the board of directors of the Company or an
Affiliate.

(q) “Divestiture” means any transaction or event that the Board specifies as a
Divestiture under Section 11.5.

(r) “Employee” means a regular employee of the Company or an Affiliate,
including an officer or Director, who is treated as an employee in the personnel
records of the Company or an Affiliate, but not individuals who are classified
by the Company or an Affiliate as: (i) leased from or otherwise employed by a
third party, (ii) independent contractors, or (iii) intermittent or temporary
workers. The Company’s or an Affiliate’s classification of an individual as an
“Employee” (or as not an “Employee”) for purposes of this Plan shall not be
altered retroactively even if that classification is changed retroactively for
another purpose as a result of an audit, litigation or otherwise. A Participant
shall not cease to be an Employee due to transfers between locations of the
Company, or between the Company and an Affiliate, or to any successor to the
Company or an Affiliate that assumes the Participant’s Award under Section 11,
unless such event results in a Termination as defined in Section 2.1(qq).
Neither service as a Director nor receipt of a director’s fee shall be
sufficient to make a Director an “Employee.”

(s) “Exchange Act” means the Securities Exchange Act of 1934.

(t) “Executive” means an individual who is subject to Section 16 of the Exchange
Act or who is a “Covered Employee”, in either case because of the individual’s
relationship with the Company or an Affiliate.

(u) “Expiration Date” means, with respect to an Option, the date stated in the
Award Agreement as the expiration date of the Option or, if no such date is
stated in the Award Agreement, then the last day of the maximum exercise period
for the Option, disregarding the effect of a Participant’s Termination or any
other event that would shorten that period.

(v) “Fair Market Value” means the value of Shares as determined under
Section 17.2.

(w) “Fundamental Transaction” means any transaction or event described in
Section 11.3.

(x) “Grant Date” means the date the Administrator approves the grant of an
Award. However, if the Administrator specifies that an Award’s Grant Date is a
future date or the date on which a condition is satisfied, the Grant Date for
such Award is that future date or the date that the condition is satisfied.

(y) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option under Section 422 of the Code and designated as an Incentive Stock
Option in the Option Agreement for that Option.

(z) “Nonstatutory Option” means any Option other than an Incentive Stock Option.

(aa) “Non-Employee Director” means a Director of the Company who either (i) is
not a current Employee or Officer of the Company or its parent or a subsidiary,
does not receive compensation (directly or indirectly) from the Company or its
parent or a subsidiary for services rendered as a consultant or in any capacity
other than as a Director (except for an amount as to which disclosure would not
be required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

(bb) “Objectively Determinable Performance Condition” shall mean any one or more
of the following performance criteria, either individually, alternatively or in
any combination, applied to either the Company as a whole or to a business unit,
Affiliate or business segment, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (i) cash flow; (ii) earnings (including gross
margin, earnings before interest and taxes, earnings before taxes, and net
earnings); (iii) earnings per share; (iv) growth in earnings or earnings per
share; (v) stock price; (vi) return on equity or average shareowners’ equity;
(vii) total shareowner return; (viii) return on capital; (ix) return on assets
or net assets; (x) return on investment; (xi) revenue; (xii) income or net
income; (xiii) operating income or net operating income; (xiv) operating profit
or net operating profit; (xv) operating margin; (xvi) return on operating
revenue; (xvii) market share; (xviii) sales or revenue growth; (xix) overhead or
other expense reduction; (xx) growth in shareowner value relative to the moving
average of the S&P 500 Index or a peer group index; (xxi) credit rating;
(xxii) strategic plan development and implementation; (xxiii) improvement in
workforce diversity, and (xxiv) any other similar criteria. The Committee may

 

2



--------------------------------------------------------------------------------

appropriately adjust any evaluation of performance under an Objectively
Determinable Performance Criteria to exclude any of the following events that
occurs during a performance period: (A) asset write-downs; (B) litigation or
claim judgments or settlements; (C) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
(D) accruals for reorganization and restructuring programs; and (E) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareowners for the applicable year.

(cc) “Option” means a right to purchase Shares of the Company granted under this
Plan.

(dd) “Option Agreement” means the document evidencing the grant of an Option.

(ee) “Option Price” means the price payable under an Option for Shares, not
including any amount payable in respect of withholding or other taxes.

(ff) “Outside Director” means a Company Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

(gg) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.

(hh) “Plan” means this 2002 Stock Incentive Plan of Costco Wholesale
Corporation, as amended and restated from time to time.

(ii) “Qualified Domestic Relations Order” means a judgment, order, or decree
meeting the requirements of Section 414(p)(1)(A) of the Code.

(jj) “Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) of the Exchange
Act.

(kk) “Securities Act” means the Securities Act of 1933.

(ll) “Share” means a share of the common stock $.005 par value per share, of the
Company or other securities substituted for the common stock under Section 11.

(mm) “Stock Award” means any right involving Shares granted under the Plan,
including an Option or Stock Unit.

(nn) “Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

(oo) “Stock Unit” means an award giving the right to receive Shares granted
under Section 9.1 below.

(pp) “Substitute Award” means an Award granted in substitution for, or upon the
conversion of, an option granted by another entity to purchase equity securities
in the granting entity.

(qq) “Termination” means “termination of employment” or “separation from
service” as defined in Section 409A of the Code. However, with respect to an
Employee, Termination will occur at the date reasonably anticipated by the
Company and Employee that a Participant’s level of service will permanently
decrease to 21% or less of the average level of service provided by the
Participant over the immediately preceding 36 months period (or if providing
services for less than 36 months, such lesser period). If a Participant’s status
changes from an Employee to an independent contractor or from an independent
contractor to an Employee, whether there has been a Termination will be
determined in accordance with the regulations under Section 409A of the Code.

2.2 Rules of Interpretation. Any reference to a “Section,” without more, is to a
Section of this Plan. Captions and titles are used for convenience in this Plan
and shall not, by themselves, determine the meaning of this Plan. Except when

 

3



--------------------------------------------------------------------------------

otherwise indicated by the context, the singular includes the plural and vice
versa. Any reference to a statute is also a reference to the applicable rules
and regulations adopted under that statute. Any reference to a statute, rule or
regulation, or to a section of a statute, rule or regulation, is a reference to
that statute, rule, regulation, or section as amended from time to time, both
before and after the effective date of this Plan and including any successor
provisions.

3. Shares Subject to this Plan; Term of this Plan

3.1 Number of Option Shares. Subject to adjustment under Section 11, the maximum
number of Shares that may be granted as awards under the Plan is 18 million plus
any Shares covered by Awards granted under these plans prior to the date this
plan became effective that are subsequently cancelled or expire unexercised or
unvested.

3.2 Limitation on Award of Stock Units. Subject to adjustment as provided in
Section 11 below, the maximum number of Shares that may be issued shall be
reduced by 1.75 Shares for each Share granted in a Stock Award in which the
Participant is issued Shares without tendering to the Company payment of an
amount in connection therewith equal to the Fair Market Value of such Shares on
the date of the Stock Award; provided however that, to the extent that
previously-issued Shares are later forfeited under the terms and conditions of
the Stock Award, then any Shares so forfeited shall not count against the limit
set forth in this section 3.2.

3.3 Source of Shares. Award Shares may be authorized but unissued Shares. If an
Award is terminated, expires, or otherwise becomes unexercisable without having
been exercised in full, the unpurchased Shares that were subject to the Award
shall revert to this Plan and shall again be available for future issuance under
this Plan. The following shares of stock shall not again be made available for
issuance as Awards under this Plan: (i) Shares actually issued under this Plan
in a Stock Option even if repurchased by the Company; (ii) Shares not issued or
delivered as a result of the net settlement of an outstanding stock appreciation
right or Option, or (iii) Shares used to pay the exercise price or withholding
taxes related to an outstanding Award.

3.4 Term of this Plan

(a) This Plan and any amendment shall be effective on the date it has been
adopted by the Board or, to the extent that shareholder approval is required, on
the date it has been approved by the shareholders.

(b) Subject to Section 14, this Plan shall continue in effect for a period of
ten years from the earlier of the date on which the Plan was adopted by the
Board and the date on which the Plan was approved by the Company’s shareholders.

4. Administration

4.1 General

(a) The Board shall have ultimate responsibility for administering this Plan.
The Board may delegate certain of its responsibilities to a Committee, which
shall consist of at least two members of the Board and solely of Outside
Directors. The Board or the Committee may further delegate its responsibilities
to any Employee of the Company or any Affiliate. Where this Plan specifies that
an action is to be taken or a determination made by the Board, only the Board
may take that action or make that determination. Where this Plan specifies that
an action is to be taken or a determination made by the Committee, only the
Committee may take that action or make that determination. Where this Plan
references the “Administrator,” the action may be taken or determination made by
the Board, the Committee, or other Administrator. However, only the Board or the
Committee may approve Awards to Executives, and an Administrator other than the
Board or the Committee may grant Options only within guidelines established by
the Board or Committee. Moreover, all actions and determinations by any
Administrator are subject to the provisions of this Plan.

(b) So long as the Company has registered and outstanding a class of equity
securities under Section 12 of the Exchange Act, the Committee shall consist of
Company Directors who are “Non-Employee Directors” and who are “Outside
Directors.”

4.2 Authority of Administrator. Subject to the other provisions of this Plan,
the Administrator shall have the authority, in a manner that complies with
Section 409A of the Code:

(a) to make and determine the types of Awards, provided that no Non-Employee
Director may be granted Awards for more than 12,000 shares in any fiscal year
(subject to proportionate increase in the event of any share dividends or stock
splits);

 

4



--------------------------------------------------------------------------------

(b) to determine the Fair Market Value of Shares;

(c) to determine the Option Price;

(d) to determine Objective Determinable Performance Conditions;

(e) to select the Participants;

(f) to determine the times that Awards are granted;

(g) to determine the number of Shares subject to each Award;

(h) to determine the types of payment that may be used to acquire Award Shares
and the types of payment that may be used to satisfy withholding tax
obligations;

(i) to determine the other terms of each Award, including but not limited to the
time or times at which Options may be exercised, whether and under what
conditions an award is assignable, and whether an Option is a Nonstatutory
Option or an Incentive Stock Option;

(j) to modify or amend any Award, including, without limitation, to extend the
period during which an Option may be exercised, but neither the Administrator,
the Board, nor the Committee shall have the authority to reduce the Option Price
of any outstanding Option without obtaining the approval of the Company’s
shareholders or to make a modification or amendment under this Section 4.2(j)
that results in an Award that was exempt from Section 409A of the Code becoming
subject to Section 409A and noncompliant with Section 409A or an Award that is
subject to Section 409A of the Code becoming noncompliant with Section 409A.

(k) to authorize any person to sign any Award Agreement or other document
related to this Plan on behalf of the Company;

(l) to determine the form of any Award Agreement or other document related to
this Plan, and whether that document, including signatures, may be in electronic
form;

(m) to interpret this Plan and any Award Agreement or document related to this
Plan;

(n) to correct any defect, remedy any omission, or reconcile any inconsistency
in this Plan, any Award Agreement or any other document related to this Plan;

(o) to adopt, amend, and revoke rules and regulations under this Plan, including
rules and regulations relating to sub-plans and Plan addenda;

(p) to adopt, amend, and revoke rules and procedures relating to the operation
and administration of this Plan to accommodate non-U.S. Participants and the
requirements of Applicable Law such as: (i) rules and procedures regarding the
conversion of local currency, withholding procedures and the handling of stock
certificates to comply with local practice and requirements, and (ii) sub- plans
and Plan addenda for non-U.S. Participants; and

(q) to make all other determinations the Administrator deems necessary or
advisable for the administration of this Plan.

4.3 Scope of Discretion. Subject to the last sentence of this Section 4.3, on
all matters for which this Plan confers the authority, right or power on the
Board, the Committee, or other Administrator to make decisions, that body may
make those decisions in its sole and absolute discretion. Moreover, but again
subject to the last sentence of this Section 4.3, in making those decisions the
Board, Committee or other Administrator need not treat all persons eligible to
receive Awards, all Participants, all Awards or all Award Shares the same way.
However, the discretion of the Board, Committee or other Administrator is
subject to the specific provisions and specific limitations of this Plan, as
well as all rights conferred on specific Participants by Award Agreements and
other agreements.

 

5



--------------------------------------------------------------------------------

5. Persons Eligible to Receive Awards

5.1 Eligible Individuals. Awards may be granted to, and only to, Employees,
Directors and Consultants, including to prospective Employees, Directors and
Consultants conditioned on the beginning of their service for the Company or an
Affiliate.

5.2 Section 162(m) Limitation.

(a) So long as the Company is a “publicly held corporation” within the meaning
of Section 162(m) of the Code: (a) no Employee or prospective Employee may be
granted one or more Stock Awards within any fiscal year of the Company to
purchase or receive more than 500,000 Shares, subject to adjustment under
Section 11, and (b) Awards may be granted to an Executive only by the Committee
(and, notwithstanding Section 4.1(a), not by the Board).

(b) Any Stock Unit that is intended as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code must vest or
become exercisable contingent on the achievement of one or more Objectively
Determinable Performance Conditions. Subject to the limitations included in
Sections 3.2, the Committee shall have the discretion to determine the time and
manner of compliance with Section 162(m) of the Code. Prior to the payment of
any compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall certify the
extent to which any Objectively Determinable Performance Criteria and any other
material terms under such Award have been satisfied (other than in cases where
such relate solely to the increase in the value of the Common Stock).

(c) Notwithstanding satisfaction of any completion of any Objectively
Determinable Performance Criteria, to the extent specified at the time of grant
of an Award to “covered employees” within the meaning of Section 162(m) of the
Code, the number of Shares, Options or other benefits granted, issued,
retainable and/or vested under an Award on account of satisfaction of such
Objectively Determinable Performance Criteria may be reduced by the Committee on
the basis of such further considerations as the Committee in its sole discretion
shall determine.

6. Terms and Conditions of Options

The following rules apply to all Options:

6.1 Price. No Option may have an Option Price less than 100% of the Fair Market
Value of the Shares on the Grant Date.

6.2 Term. No Option shall be exercisable after its Expiration Date. No Option
may have an Expiration Date that is more than ten years after its Grant Date.

6.3 Vesting.

(a) Options shall be exercisable in accordance with a schedule related to the
Grant Date, the date the Participant’s directorship, employment or consultancy
begins, or a different date specified in the Option Agreement evidencing such
Option; provided that no Option shall be exercisable until one year from the
Grant Date except as provided below.

(b) For Options granted after October 10, 2003, the Administrator shall have the
authority in its discretion to permit the exercise of an Option prior to the
expiration of one year from the Grant Date based on the Pro Rata Number of
Shares formula in Section 8.4(a) hereof and in an amount not to exceed 20% of
the Option Shares granted on that Grant Date. In the event that the Participant,
whether voluntarily or involuntarily, experiences a change to an employment
status or position in the Company that is not eligible for Option grants or is
eligible for a lesser number of Options, except as otherwise determined by the
Administrator the Option Shares shall cease to vest at the time of such change,
except that the Participant shall be entitled to a vesting of a Pro Rata Number
of Shares computed in accordance with Section 8.4(a) using the next anniversary
of the Grant Date following the change in status.

(c) Grants to Non-Employee Directors shall be vested and exercisable at the
Grant Date.

6.4 Form of Payment.

(a) The Administrator shall determine the acceptable form and method of payment
for exercising an Option.

 

6



--------------------------------------------------------------------------------

(b) Acceptable forms of payment for all Option Shares are cash, check or wire
transfer, denominated in U.S. dollars except as specified by the Administrator
for non-U.S. Employees or non-U.S. sub-plans.

(c) In addition, the Administrator may permit payment to be made by any of the
following methods:

(i) other Shares, or the designation of other Shares, which have a Fair Market
Value on the date of surrender equal to the Option Price of the Shares as to
which the Option is being exercised;

(ii) provided that a public market exists for the Shares, through a “same day
sale” commitment from the Participant and a broker-dealer that is a member of
the National Association of Securities Dealers (an “NASD Dealer”) under which
the Participant irrevocably elects to exercise the Option and the NASD Dealer
irrevocably commits to forward an amount equal to the Option Price, directly to
the Company, upon receipt of the Option Shares (a “Cashless Exercise”);

(iii) any combination of the methods of payment permitted by any paragraph of
this Section 6.4.

(d) The Administrator may also permit any other form or method of payment for
Option Shares permitted by Applicable Law.

6.5 Nonassignability of Awards. Except as determined by the Administrator, no
Award shall be assignable or otherwise transferable by the Participant except
(a) by will or by the laws of descent and distribution, (b) to a grantor trust
or partnership established for estate planning purposes to the extent permitted
by Applicable Laws, or (c) in accordance with a Qualified Domestic Relations
Order.

7. Incentive Stock Options

The following rules apply only to Incentive Stock Options and only to the extent
these rules are more restrictive than the rules that would otherwise apply under
this Plan. With the consent of the Participant, or where this Plan provides that
an action may be taken notwithstanding any other provision of this Plan, the
Administrator may deviate from the requirements of this Section, notwithstanding
that any Incentive Stock Option modified by the Administrator will thereafter be
treated as a Nonstatutory Option.

7.1 The Expiration Date of an Incentive Stock Option shall not be later than ten
years from its Grant Date, with the result that no Incentive Stock Option may be
exercised after the expiration of ten years from its Grant Date.

7.2 No Incentive Stock Option may be granted more than ten years from the date
this Plan was approved by the Board.

7.3 Options intended to be incentive stock options under Section 422 of the Code
that are granted to any single Participant under all incentive stock option
plans of the Company and its Affiliates, including Incentive Stock Options
granted under this Plan, may not vest at a rate of more than $100,000 in Fair
Market Value of stock (measured on the grant dates of the options) during any
calendar year. For this purpose, an option vests with respect to a given share
of stock the first time its holder may purchase that share, notwithstanding any
right of the Company to repurchase that share. Unless the Administrator
specifies otherwise in the related agreement governing the Option, this vesting
limitation shall be applied by, to the extent necessary to satisfy this $100,000
rule, treating certain stock options that were intended to be incentive stock
options under Section 422 of the Code as Nonstatutory Options. The stock options
or portions of stock options to be reclassified as Nonstatutory Options are
those with the highest Option Prices, whether granted under this Plan or any
other equity compensation plan of the Company or any Affiliate that permits that
treatment. This Section 7.3 shall not cause an Incentive Stock Option to vest
before its original vesting date or cause an Incentive Stock Option that has
already vested to cease to be vested.

7.4 In order for an Incentive Stock Option to be exercised for any form of
payment other than those described in Section 6.4(b), that right must be stated
in the Option Agreement relating to that Incentive Stock Option.

7.5 Any Incentive Stock Option granted to a Ten Percent Shareholder (as defined
below), must have an Expiration Date that is not later than five years from its
Grant Date, with the result that no such Option may be exercised after the
expiration of five years from the Grant Date. A “Ten Percent Shareholder” is any
person who, directly or by attribution under Section 424(d) of the Code, owns
stock possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Affiliate on the Grant Date.

 

7



--------------------------------------------------------------------------------

7.6 The Option Price of an Incentive Stock Option shall never be less than the
Fair Market Value of the Shares at the Grant Date. The Option Price for the
Shares covered by an Incentive Stock Option granted to a Ten Percent Shareholder
shall never be less than 110% of the Fair Market Value of the Shares at the
Grant Date.

7.7 Incentive Stock Options may be granted only to Employees. If a Participant
changes status from an Employee to a Consultant, that Participant’s Incentive
Stock Options become Nonstatutory Options if not exercised within the time
period described in Section 7.9.

7.8 No rights under an Incentive Stock Option may be transferred by the
Participant, other than by will or the laws of descent and distribution. During
the life of the Participant, an Incentive Stock Option may be exercised only by
the Participant. The Company’s compliance with a Qualified Domestic Relations
Order, or the exercise of an Incentive Stock Option by a guardian or conservator
appointed to act for the Participant, shall not violate this Section 7.8.

7.9 An Incentive Stock Option shall be treated as a Nonstatutory Option if it
remains exercisable after, but is not exercised within, the three-month period
beginning with the Participant’s Termination for any reason other than the
Participant’s death or Disability. In the case of Termination due to death, an
Incentive Stock Option shall continue to be treated as an Incentive Stock Option
if it remains exercisable after, but is not exercised within, that three-month
period provided it is exercised before the Expiration Date. In the case of
Termination due to Disability, an Incentive Stock Option shall be treated as a
Nonstatutory Option if it remains exercisable after, but is not exercised
within, one year after the Participant’s Termination.

8. Exercise of Options; Termination

8.1 In General. An Option shall be exercisable in accordance with this Plan, the
Option Agreement under which it is granted, and as prescribed by the
Administrator.

8.2 Time of Exercise. Options shall be considered exercised when the Company
receives: (a) written notice of exercise from the person entitled to exercise
the Option, (b) full payment, or provision for payment, in a form and method
approved by the Administrator, for the Shares for which the Option is being
exercised, and (c) with respect to Nonstatutory Options, payment, or provision
for payment, in a form approved by the Administrator, of all applicable
withholding taxes due upon exercise. An Option may not be exercised for a
fraction of a Share.

8.3 Issuance of Option Shares. The Company shall issue Option Shares in the name
of the person properly exercising an Option. If the Participant is that person
and so requests, the Option Shares shall be issued in the name of the
Participant and the Participant’s spouse. The Company shall endeavor to issue
Option Shares promptly after an Option is exercised. However, until Option
Shares are actually issued, as evidenced by the appropriate entry on the stock
books of the Company or its transfer agent, no right to vote or receive
dividends or other distributions, and no other rights as a shareholder, shall
exist with respect to the Option Shares, even though the Participant has
completed all the steps necessary to exercise the Option. No adjustment shall be
made for any dividend, distribution, or other right for which the record date
precedes the date the Option Shares are issued, except as provided in
Section 11.

8.4 Termination

(a) In General. Except as provided by the Administrator, including in an Award
Agreement, after a Participant’s Termination, except as otherwise provided in
Sections 8.4(b), (c), (d) and (e), the Participant’s Options shall be
exercisable to purchase, or Awards shall be fully vested as to, (A) the number
of Shares for which such Awards have vested on the date of that Termination plus
(B) (in the event the Award only vests in annual increments and such Termination
occurs after the one year anniversary of the Grant Date) the Pro Rata Number of
Shares for which the Award would have become vested on the next anniversary of
the Grant Date following Termination. As used in this Section 8, the “Pro Rata
Number of Shares” shall be equal to (a) the additional number of Shares that
would have become vested on the next anniversary of the Grant Date following
Termination, multiplied by (b) a fraction, the numerator of which shall be the
number of days from the anniversary of the Grant Date preceding Termination and
the denominator of which shall be 365, rounded to the nearest whole Share.
Except as otherwise provided by the Administrator or in the Award Agreement,
such Options shall only be exercisable during the period ending 30 days after
the Termination for Options granted prior to July 21, 2005 and the period ending
120 days after Termination for Options granted after July 21, 2005, but in no
event after the Expiration Date. To the extent the Participant does not exercise
an Option within the time specified for exercise, the Option shall automatically
terminate.

(b) Leaves of Absence. Unless otherwise provided in the Award Agreement, no
Option may be exercised more than 90 days after the beginning of a leave of
absence, other than a personal or medical leave approved by the

 

8



--------------------------------------------------------------------------------

Administrator with employment guaranteed upon return. Unless otherwise
determined by the Administrator, Options shall not continue to vest during a
leave of absence, other than an approved personal or medical leave with
employment guaranteed upon return.

(c) Death or Disability. In the event of the death of a Participant who at the
date of death either (i) was an officer of the Company with the title of
Assistant Vice President or above or (ii) had been employed by the Company for
ten or more continuous years, all Awards that were granted to that Participant
with vesting provisions tied to continuation of employment, but are unvested as
of the date of the Participant’s death shall become vested, effective as of the
date of death. In the event of the death of a Participant who at the date of
death is an Employee but qualifies under neither clause (i) or (ii) of the
previous sentence, 50% of the Awards that were granted to that Participant but
unvested on the date of the Participant’s death shall become vested, effective
as of the date of death. Unless otherwise provided by the Administrator, if a
Participant’s Termination is due to death or disability (as determined by the
Administrator with respect to Nonstatutory Options and as defined by
Section 22(e) of the Code with respect to Incentive Stock Options), all Options
of that Participant may be exercised for one year after that Termination, but in
no event after the Expiration Date. In the case of Termination of an Employee
due to death, such Options shall be exercisable to purchase the number of shares
for which the Options were vested as of the Termination Date in accordance with
the first two sentences of this Section 8.4(c). In the case of Termination due
to disability, such Options shall be exercisable to purchase (A) the number of
Shares for which such Options have vested as of the Termination Date, plus
(B) the Pro Rata Number of Shares (as defined in Section 8.4(a)) for which the
Option would have vested on the next anniversary of the Grant Date (in the event
the Option only vests in annual increments and such Termination occurs after the
one year anniversary of the Grant Date). In the case of Termination due to
death, an Option may be exercised as provided in Section 16. In the case of
Termination due to disability, if a guardian or conservator has been appointed
to act for the Participant and been granted this authority as part of that
appointment, that guardian or conservator may exercise the Option on behalf of
the Participant. Death or disability occurring after a Participant’s Termination
shall not cause the Termination to be treated as having occurred due to death or
disability. To the extent an Option is not so exercised within the time
specified for its exercise, the Option shall automatically terminate.

(d) Divestiture. If a Participant’s Termination is due to a Divestiture, the
Board may take any one or more of the actions described in Section 11.3 or 11.4.

(e) Termination for Cause. If a Participant’s Termination is due to Cause (as
defined below), all of the Participant’s Options shall automatically terminate
and cease to be exercisable at the time of Termination. “Cause” means
dishonesty, fraud, misconduct, disclosure or misuse of confidential information,
conviction of, or a plea of guilty or no contest to, a felony or similar
offense, habitual absence from work for reasons other than illness, intentional
conduct that could cause significant injury to the Company or an Affiliate, or
habitual abuse of alcohol or a controlled substance, in each case as determined
by the Administrator.

9. Provisions of Stock Units

Each Award Agreement reflecting the issuance of a Stock Unit shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of such agreements may change from time to
time, and the terms and conditions of separate agreements need not be identical,
but each such agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions:

(a) Consideration. A Stock Unit may be awarded in consideration for such
property or services as is permitted under Applicable Law, including for past
services actually rendered to the Company or an Affiliate for its benefit.

(b) Vesting; Restrictions. Shares of Common Stock awarded under the agreement
reflecting a Stock Unit award may, but need not, be subject to a Share
repurchase option, forfeiture restriction or other conditions in favor of the
Company in accordance with a vesting or lapse schedule to be determined by the
Board. The Administrator may make provisions for accelerated vesting, including
(without limitation) accelerated vesting based on length of service.

(c) Accelerated Vesting; Non Executive Directors. Grants to non-executive
directors of Stock Units shall vest upon Termination as follows:

(1) after five years of service, at Termination 50% of otherwise unvested Stock
Units shall vest; and

(2) after ten years of service, at Termination 100% of otherwise unvested Stock
Units shall vest.

 

9



--------------------------------------------------------------------------------

(d) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may reacquire any or
all of the Shares of Common Stock held by the Participant which have not vested
or which are otherwise subject to forfeiture or other conditions as of the date
of termination under the terms of the agreement.

(e) Transferability. Rights to acquire Shares of Common Stock under a Stock Unit
agreement shall be transferable by the Participant only upon such terms and
conditions as are set forth in the agreement, as the Board shall determine in
its discretion, so long as Common Stock awarded under the agreement remains
subject to the terms of the agreement .

(f) Payment Terms. Each Award reflecting the issuance of a Stock Unit shall
specify, on the Grant Date, that issuance of Shares with respect to the Stock
Unit will be made at a time and/or upon the occurrence of events that comply
with Section 409A of the Code, including, without limitation, on a Change In
Control event that is defined in Section 409A(a)(2)(A)(v) and shall include,
where required in the case of specified employees, the six-month delay in
Section 409A(a)(2)(B).

10. Consulting or Employment Relationship.

Nothing in this Plan or in any Award Agreement, and no Award shall:
(a) interfere with or limit the right of the Company or any Affiliate to
terminate the employment or consultancy of any Participant at any time, whether
with or without cause or reason, and with or without the payment of severance or
any other compensation or payment, or (b) interfere with the application of any
provision in any of the Company’s or any Affiliate’s charter documents or
Applicable Law relating to the election, appointment, term of office, or removal
of a Director.

11. Certain Transactions and Events

11.1 In General. Except as provided in this Section 11, no change in the capital
structure of the Company, merger, sale or other disposition of assets or a
subsidiary, change of control, issuance by the Company of shares of any class of
securities convertible into shares of any class, conversion of securities, or
other transaction or event shall require or be the occasion for any adjustments
of the type described in this Section 11.

11.2 Changes in Capital Structure. In the event of any stock split, reverse
stock split, recapitalization, combination or reclassification of stock, stock
dividend, spin-off, extraordinary cash dividend or similar change to the capital
structure of the Company (not including a Fundamental Transaction or Change of
Control), the Board shall make appropriate and equitable adjustments to preserve
the value of outstanding and future Awards, including adjustments to: (a) the
number and type of Awards that may be granted under this Plan, (b) the number
and type of Awards that may be granted to any individual under this Plan,
(c) the purchase price of any Stock Award, and (d) the Option Price and number
and class of securities issuable under each outstanding Option. Subject to the
foregoing requirement, the specific form of any such adjustments shall be
determined by the Board. Unless the Board specifies otherwise, any securities
issuable as a result of any such adjustment shall be rounded to the next lower
whole security.

11.3 Fundamental Transactions. If the Company merges with another entity in a
transaction in which the Company is not the surviving entity or if, as a result
of any other transaction or event, other securities are substituted for the
Shares or Shares may no longer be issued (each a “Fundamental Transaction”),
then, notwithstanding any other provision of this Plan, the Board shall do one
or more of the following contingent on the closing or completion of the
Fundamental Transaction: (a) arrange for the substitution of options or other
compensatory awards of equity securities other than Shares (including, if
appropriate, equity securities of an entity other than the Company) in exchange
for Stock Awards, (b) accelerate the vesting and termination of outstanding
Stock Awards so that Stock Awards can be exercised in full before or otherwise
in connection with the closing or completion of the transaction or event but
then terminate or (c) cancel Stock Awards in exchange for cash payments to
Participants. The Board need not adopt the same rules for each Stock Award or
each Participant.

11.4 Changes of Control. In connection with a Change of Control, notwithstanding
any other provision of this Plan (but subject to section 11.8), the Board may
take any one or more of the actions described in Section 11.3. In addition, the
Board may extend the date for the exercise of Options (but not beyond their
original Expiration Date). The Board need not adopt the same rules for each
Option or each Optionee. “Change in Control” shall mean the occurrence of any of
the following events: (i) at any time during any two consecutive year period, at
least a majority of the Board shall cease to consist of “Continuing Directors”
(meaning directors of the Company who were directors at the beginning of such
two-year period, or who subsequently became directors and whose election, or
nomination for election by the Company’s stockholders, was approved by a
majority of the then Continuing Directors); or (ii) any “person” or “group” (as
determined

 

10



--------------------------------------------------------------------------------

for purposes of Section 13(d)(3) of the Exchange Act, except any majority-owned
subsidiary of the Company or any employee benefit plan of the Company or any
trust thereunder, shall have acquired “beneficial ownership” (as determined for
purposes of Securities and Exchange Commission (“SEC”) Regulation 13d-3) of
Shares having 30% or more of the voting power of all outstanding Shares, unless
such acquisition is approved by a majority of the directors of the Company in
office immediately preceding such acquisition; or (iii) a merger or
consolidation occurs to which the Company is a party, in which outstanding
Shares are converted into shares of another company or other securities (of
either the Company or another company) or cash or other property.

11.5 Divestiture. If the Company or an Affiliate sells or otherwise transfers
equity securities of an Affiliate to a person or entity other than the Company
or an Affiliate, or leases, exchanges or transfers all or any portion of its
assets to such a person or entity, then the Board, in its sole and absolute
discretion, may specify that such transaction or event constitutes a
“Divestiture.” In connection with a Divestiture, notwithstanding any other
provision of this Plan, the Board may take one or more of the actions described
in Section 11.3 or 11.4 with respect to Awards or Award Shares held by, for
example, Employees, Directors or Consultants for whom that transaction or event
results in a Termination. The Board need not adopt the same rules for each Award
or each Participant.

11.6 Dissolution. If the Company adopts a plan of dissolution, the Board may, in
its sole and absolute discretion, cause Awards to be fully vested and
exercisable (but not after their Expiration Date) before the dissolution is
completed but contingent on its completion and may cause the Company’s
repurchase rights on Award Shares to lapse upon completion of the dissolution.
To the extent not exercised before the earlier of the completion of the
dissolution or their Expiration Date, Options shall terminate just before the
dissolution is completed. The Board need not adopt the same rules for each
Option or each Optionee.

11.7 Substitute Awards. The Board may cause the Company to grant Substitute
Awards in connection with the acquisition by the Company or an Affiliate of
equity securities of any entity (including by merger) or all or a portion of the
assets of any entity. Any such substitution shall be effective when the
acquisition closes. Substitute Awards that are Options may be Nonstatutory
Options or Incentive Stock Options. Unless and to the extent specified otherwise
by the Board, Substitute Awards shall have the same terms and conditions as the
options they replace, except that (subject to Section 11) substitute options
shall be Options to purchase Shares rather than equity securities of the
granting entity and shall have an Option Price that, as determined by the Board
in its sole and absolute discretion, properly reflects the substitution.

11.8 Compliance with Section 409A. The Board shall take no action pursuant to
this Section 11 that would cause an Award that is exempt from Section 409A of
the Code to become subject to Section 409A and noncompliant with Section 409A,
or an Award that is subject to Section 409A to become noncompliant with
Section 409A, unless the Board clearly indicates in writing its intent to take
action under this Section 11 that is noncompliant with Section 409A of the Code.

11.9 Cut-Back to Preserve Benefits. If the Administrator determines that the net
after-tax amount to be realized by any Participant, taking into account any
accelerated vesting, termination of repurchase rights, or cash payments to that
Participant in connection with any transaction or event addressed in this
Section 11 would be greater if one or more of those steps were not taken with
respect to that Participant’s Awards or Award Shares, then and to that extent
one or more of those steps shall not be taken; provided, however, no such
cutback shall be taken in connection with Awards that are subject to
Section 409A.

12. Withholding and Tax Reporting

12.1 Tax Withholding Alternatives. To the extent provided by the terms of a
Stock Award Agreement, the Participant may satisfy any federal, state or local
tax withholding obligation relating to the exercise or acquisition of Shares
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold Shares from the Shares otherwise
issuable to the Participant as a result of the exercise or acquisition of stock
under the Stock Award; or (iii) delivering to the Company owned and unencumbered
Shares.

12.2 Reporting of Dispositions. Any holder of Option Shares acquired under an
Incentive Stock Option shall promptly notify the Administrator in writing of the
sale or other disposition of any of those Option Shares if the disposition
occurs during: (a) the longer of two years after the Grant Date of the Incentive
Stock Option and one year after the date the Incentive Stock Option was
exercised, or (b) such other period as the Administrator has established.

 

11



--------------------------------------------------------------------------------

13. Compliance with Law

The grant of Awards and the issuance and subsequent transfer of Award Shares
shall be subject to compliance with all Applicable Law, including all applicable
securities laws. Options may not be exercised, and Option Shares may not be
transferred, in violation of Applicable Law. Thus, for example, Options may not
be exercised unless: (a) a registration statement under the Securities Act is
then in effect with respect to the related Option Shares, or (b) in the opinion
of legal counsel to the Company, those Option Shares may be issued in accordance
with an applicable exemption from the registration requirements of the
Securities Act and any other applicable securities laws. The failure or
inability of the Company to obtain from any regulatory body the authority
considered by the Company’s legal counsel to be necessary or useful for the
lawful issuance of any Award Shares or their subsequent transfer shall relieve
the Company of any liability for failing to issue those Award Shares or
permitting their transfer. As a condition to the exercise of any Option or the
transfer of any Award Shares, the Company may require the Participant to satisfy
any requirements or qualifications that may be necessary or appropriate to
comply with or evidence compliance with any Applicable Law.

14. Amendment or Termination of this Plan or Outstanding Awards

14.1 Amendment and Termination. The Board may at any time amend, suspend, or
terminate this Plan. On termination of the Plan, the Board may pay out benefits
under the Plan in a manner that does not result in a violation of Section 409A
of the Code.

14.2 Shareholder Approval. The Company shall obtain the approval of the
Company’s shareholders for any amendment to this Plan if shareholder approval is
necessary or desirable to comply with any Applicable Law, with the requirements
applicable to the grant of Options intended to be Incentive Stock Options or if
the amendment would materially enhance the benefits available to participants
under the Plan. The Board may also, but need not, require that the Company’s
shareholders approve any other amendments to this Plan. Unless a greater vote is
required by Applicable Law, any amendment to the Plan shall be deemed approved
if such amendment receives more affirmative votes than negative votes at a
shareholders’ meeting at which a quorum is present.

14.3 Cancellation and Re-Grant of Options. The Company may not reprice any
outstanding Stock Awards under the Plan, including implement any program whereby
outstanding Stock Awards will be cancelled and replaced with Stock Awards
bearing a lower purchase or exercise price, without first obtaining the approval
of the shareholders of the Company; provided however that this Section 14.3
shall in no way limit the Company’s ability to adjust Stock Awards as provided
under Section 11 above.

14.4 Effect. No amendment, suspension, or termination of this Plan, and no
modification of any Award even in the absence of an amendment, suspension, or
termination of this Plan, shall impair any existing contractual rights of any
Participant unless the affected Participant consents to the amendment,
suspension, termination, or modification. However, no such consent shall be
required if the Administrator determines in its sole and absolute discretion
that the amendment, suspension, termination, or modification: (a) is required or
advisable in order for the Company, the Plan or the Award to satisfy Applicable
Law, to meet the requirements of any accounting standard or to avoid any adverse
accounting treatment, or (b) in connection with any transaction or event
described in Section 11, is in the best interests of the Company or its
shareholders. The Administrator may, but need not, take the tax consequences to
affected Participants into consideration in acting under the preceding sentence.
Termination of this Plan shall not affect the Administrator’s ability to
exercise the powers granted to it under this Plan with respect to Awards granted
before the termination, or Award Shares issued under such Awards, even if those
Award Shares are issued after the termination.

15. Reserved Rights

15.1 Nonexclusivity of this Plan. This Plan shall not limit the power of the
Company or any Affiliate to adopt other incentive arrangements including, for
example, the grant or issuance of stock options, stock, or other equity-based
rights under other plans or independently of any plan.

15.2 Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants, any such accounts will be used
merely as a convenience. The Company shall not be required to segregate any
assets on account of this Plan, the grant of Awards, or the issuance of Award
Shares. The Company and the Administrator shall not be deemed to be a trustee of
stock to be awarded under this Plan. Any obligations of the Company to any
Participant shall be based solely upon contracts entered into under this Plan,
such as Award Agreements. No such obligation shall be deemed to be secured by
any pledge or other encumbrance on any assets of the Company. Neither the
Company nor the Administrator shall be required to give any security or bond for
the performance of any such obligation.

 

12



--------------------------------------------------------------------------------

16. Beneficiaries

A Participant may file a written designation of one or more beneficiaries who
are to receive the Participant’s rights under the Participant’s Options after
the Participant’s death. A Participant may change such a designation at any time
by written notice. If a Participant designates a beneficiary, the beneficiary
may exercise the Participant’s Options after the Participant’s death. If a
Participant dies when the Participant has no living beneficiary designated under
this Plan, the Company shall allow the executor or administrator of the
Participant’s estate to exercise the Option or, if there is none, the person
entitled to exercise the Option under the Participant’s will or the laws of
descent and distribution. In any case, no Option may be exercised after its
Expiration Date.

17. Miscellaneous

17.1 Governing Law. This Plan and all determinations made and actions taken
under this Plan shall be governed by the substantive laws, but not the choice of
law rules, of the State of Washington.

17.2 Determination of Value. Fair Market Value shall be determined as follows:

(a) Listed Stock. If the Shares are traded on any established stock exchange or
quoted on a national market system, Fair Market Value shall be the closing sales
price for the Shares as quoted on that stock exchange or system for the date the
value is to be determined (the “Value Date”) as reported in The Wall Street
Journal or a similar publication. If no sales are reported as having occurred on
the Value Date, Fair Market Value shall be that closing sales price for the last
preceding trading day on which sales of Shares are reported as having occurred.
If no sales are reported as having occurred during the five trading days before
the Value Date, Fair Market Value shall be the closing bid for Shares on the
Value Date. If Shares are listed on multiple exchanges or systems, Fair Market
Value shall be based on sales or bids on the primary exchange or system on which
Shares are traded or quoted.

(b) Stock Quoted by Securities Dealer. If Shares are regularly quoted by a
recognized securities dealer but selling prices are not reported on any
established stock exchange or quoted on a national market system, Fair Market
Value shall be the mean between the high bid and low asked prices on the Value
Date. If no prices are quoted for the Value Date, Fair Market Value shall be the
mean between the high bid and low asked prices on the last preceding trading day
on which any bid and asked prices were quoted.

(c) No Established Market. If Shares are not traded on any established stock
exchange or quoted on a national market system and are not quoted by a
recognized securities dealer, the Administrator will determine Fair Market Value
in good faith and consistent with the requirements of Section 409A of the Code
to the extent necessary to maintain an exemption from or compliance with
Section 409A. The Administrator will consider the following factors, and any
others it considers significant, in determining Fair Market Value: (i) the price
at which other securities of the Company have been issued to purchasers other
than Employees, Directors, or Consultants, (ii) the Company’s net worth,
prospective earning power, dividend-paying capacity, and non-operating assets,
if any, and (iii) any other relevant factors, including the economic outlook for
the Company and the Company’s industry, the Company’s position in that industry,
the Company’s goodwill and other intellectual property, and the values of
securities of other businesses in the same industry.

17.3 Reservation of Shares. During the term of this Plan, the Company will at
all times reserve and keep available such number of Shares as are still issuable
under this Plan.

17.4 Electronic Communications. Any Award Agreement, notice of exercise of an
Option, or other document required or permitted by this Plan may be delivered in
writing or, to the extent determined by the Administrator, electronically.
Signatures may also be electronic if permitted by the Administrator.

17.5 Escrow of Shares. To enforce any restriction applicable to Shares issued
under the Plan, the Board or the Committee may require a Participant or other
holder of such Shares to deposit the certificates representing such Shares, with
approved stock powers or other transfer instruments endorsed in blank, with the
Company or an agent of the Company until the restrictions have lapsed. Such
certificates (or other notations representing the Shares) may bear a legend or
legends referencing the applicable restrictions.

17.6 Notices. Unless the Administrator specifies otherwise, any notice to the
Company under any Award Agreement or with respect to any Awards or Award Shares
shall be in writing (or, if so authorized by Section 17.4, communicated
electronically), shall be addressed to the Secretary of the Company, and shall
only be effective when received by the Secretary of the Company.

 

13



--------------------------------------------------------------------------------

17.7 Arbitration. Any dispute arising out of or relating to the Plan or any
Award Agreement, including (without limitation) breach, termination or the
validity thereof, shall be finally resolved by arbitration by a sole arbitrator
in Seattle, Washington in accordance with the CPR Rules of Non-Administered
Arbitration, and judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof.

 

14